Exhibit 10.2

 

CARLISLE COMPANIES INCORPORATED

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

CARLISLE COMPANIES INCORPORATED

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Table of Contents

 

 

Page No.

 

 

SECTION 1 Purpose and Administration

1

 

 

1.1

Name of Plan

1

1.2

Effective Date

1

1.4

Administration

1

 

 

 

SECTION 2 Definitions

2

 

 

2.1

Affiliate

2

2.2

Associate

2

2.3

Beneficial Owner

2

2.4

Bonus

2

2.5

Change in Control

3

2.6

Change in Control Acceleration Event

3

2.7

Code

3

2.8

Company

3

2.9

Company Stock

3

2.10

Compensation

3

2.11

Deferral Election

3

2.12

Deferred Compensation Account

3

2.13

Disabled

3

2.14

Distribution Election

4

2.15

Employee

4

2.16

Employer

4

2.17

ERISA

5

2.18

Exchange Act

5

2.19

Group

5

2.20

In-Service Date

5

2.21

Investment Options

5

2.22

Normal Retirement Date

5

2.23

Other Compensation

5

2.24

Participant

5

2.25

Participating Employer

5

2.26

Person

5

2.27

Plan

5

2.28

Plan Administrator

5

2.29

Plan Year

6

2.30

Salary

6

2.31

Separation from Service

6

2.32

Subsequent Distribution Election

6

2.33

Subsidiary

6

2.34

Unforeseeable Emergency

6

2.35

Valuation Date

6

 

 

 

SECTION 3 Eligibility, Participation, Deferral Elections, and Employer
Contributions

7

 

--------------------------------------------------------------------------------


 

3.1

Eligibility and Participation

7

3.2

Rules for Deferral and Distribution Elections

7

3.3

Amounts Deferred

8

3.4

Cancellation of Deferral Elections

8

 

 

 

SECTION 4 Deferred Compensation Accounts

8

 

 

 

4.1

Deferred Compensation Accounts

8

4.2

Deferral Account Adjustments and Hypothetical Investment Options

8

4.3

Vesting

9

4.4

Investment Options

9

4.5

Special Rule for Company Stock Hypothetical Investment Option

9

 

 

 

SECTION 5 Payment of Benefits

9

 

 

 

5.1

Time and Form of Payment

9

5.2

Payment Upon Disability

10

5.3

Payment Upon Death of a Participant

10

5.4

Payment Upon Separation from Service within Twelve Months of Change in Control
Acceleration Event

10

5.5

Beneficiary

10

5.6

Optional Distribution Alternative

11

5.7

Changes in Time or Form of Distribution

11

5.8

Effect of Early Taxation

11

5.9

Permitted Delays

11

5.10

Withholding of Taxes

12

 

 

 

SECTION 6 Miscellaneous

12

 

 

 

6.1

Rights Unsecured

12

6.2

No Enlargement of Rights

12

6.3

Interests Not Transferable

12

6.4

Domestic Relations Orders

12

6.5

Forfeitures and Unclaimed Amounts

13

6.6

Controlling Law

13

6.7

Words and Headings

13

6.8

Action by the Employers

13

6.9

No Fiduciary Relationship

13

6.10

Claims Procedures

14

6.11

Disability Claims

15

6.12

Notice

15

6.13

No Guarantee of Benefits

16

6.14

Incapacity of Recipient

16

6.15

Corporate Successors

16

6.16

Severability

16

6.17

Indemnification

16

 

 

 

SECTION 7 Employer Participation

16

 

 

 

7.1

Adoption of Plan

16

7.2

Withdrawal from the Plan by Employer

16

 

 

 

SECTION 8 Amendment and Termination

16

 

--------------------------------------------------------------------------------


 

8.1

Amendment or Termination

16

8.2

Effect of Amendment or Termination

16

 

--------------------------------------------------------------------------------


 


SECTION 1
PURPOSE AND ADMINISTRATION


 

1.1                               Name of Plan. Carlisle Companies Incorporated,
located at 13925 Ballantyne Corporate Place, Suite 400, Charlotte, NC  28277 and
with employer tax identification number 31-1168055, hereby adopts the Carlisle
Companies Incorporated Deferred Compensation Plan (the “Plan”), as set forth
herein including the variable provisions selected and agreed to by the Company.

 

1.2          Effective Date. The effective date of this Plan is February 2,
2010.

 

1.3                               Purpose.  The Company has established the Plan
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees of the Employers.  The Plan is
intended:

 

(1)           to comply with Code section 409A and official guidance issued
thereunder, and

 

(2)           to be “a plan which is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

The Company intends that the Plan (and each trust under the Plan as described in
Section 6.1) shall be treated as unfunded for tax purposes and for purposes of
Title I of ERISA.  The Plan is not intended to qualify under Code section
401(a).  The Company’s obligations hereunder, if any, to a Participant (or to a
Participant’s beneficiary) shall be unsecured and shall be a mere promise by the
Company to make payments hereunder in the future.  A Participant (or the
Participant’s beneficiary) shall be treated as a general unsecured creditor of
the Company.

 

1.4                               Administration.

 

(a)                                  General.  The Plan shall be administered by
the Plan Administrator.

 

The Plan Administrator shall have the powers, rights and duties set forth in the
Plan and shall have the power, in the Plan Administrator’s sole and absolute
discretion, to determine all questions arising under the Plan, including the
determination of the rights of all persons with respect to the Plan and to
interpret the provisions of the Plan and remedy any ambiguities,
inconsistencies, or omissions.  Any decisions of the Plan Administrator shall be
final and binding on all persons with respect to the Plan and the benefits
provided under the Plan.  The Plan Administrator may delegate the Plan
Administrator’s authority under the Plan to one or more officers or directors of
the Company; provided, however, that (a) such delegation must be in writing, and
(b) the officers or directors of the Company to whom the Plan Administrator is
delegating authority must accept such delegation in writing.

 

If a Participant is serving as the Plan Administrator (either individually or as
a member of a committee), the Participant may not decide or determine any matter
or question concerning such Participant’s benefits under the Plan that the
Participant would not have the right to decide or determine if the Participant
were not serving as the Plan Administrator.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Upon Change in Control.  Notwithstanding
anything in the Plan to the contrary, upon and after a Change in Control, the
Plan Administrator shall be (i) an independent third party selected by Wachovia
Bank, N.A., as trustee, which may be Wachovia Bank, N.A., and approved by the
individual who, immediately prior to such event, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”), or (ii) prior to the selection of an independent third
party following a Change in Control, the Plan Administrator, as constituted
prior to a Change in Control, shall continue to act as the Plan Administrator of
the Plan until the date on which the independent third party is selected by
Wachovia Bank, N.A., as trustee and approved by the Ex-CEO.  The Plan
Administrator shall have the powers, rights and duties set forth in
Section 1.4(a); provided however, upon and after the occurrence of a Change in
Control, the Plan Administrator shall have no power to direct the investment of,
or select any investment manager or custodial firm for, Company assets set aside
in a grantor trust for purposes of satisfying the obligations of the Company
under the Plan.  Upon and after the occurrence of a Change in Control, the
Company must: (a) pay all reasonable administrative expenses and fees of the
Plan Administrator; (b) indemnify the Plan Administrator against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Plan Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Plan Administrator or its employees or agents; and
(c) supply full and timely information to the Plan Administrator on all matters
relating to the Plan, the trust, the Participants and their beneficiaries, the
account balances of the Participant’s, the date and circumstances of the
Separation from Service or death of any Participant, and such other pertinent
information as the Plan Administrator may reasonably require.  Upon and after a
Change in Control, the Plan Administrator may be terminated (and a replacement
appointed) by Wachovia Bank, N.A., as trustee only with the approval of the
Ex-CEO.  Upon and after a Change in Control, the Plan Administrator may not be
terminated by the Company.

 


SECTION 2
DEFINITIONS


 

For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

 

2.1                               Affiliate.  “Affiliate” has the meaning given
such term under Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

 

2.2                               Associate.  “Associate” has the meaning given
such term under Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

 

2.3                               Beneficial Owner.  “Beneficial Owner” has the
meaning given such term under Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

 

2.4                               Bonus.  “Bonus” means an amount payable to an
eligible Employee under an annual bonus or incentive compensation plan of the
Company or a Subsidiary.

 

2

--------------------------------------------------------------------------------


 

2.5                               Change in Control.  “Change in Control” shall
occur in the event:  (i) any Person shall become directly or indirectly the
Beneficial Owner of securities of the Company representing fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding
securities for the election of directors or fifty percent (50%) or more of the
Company’s then outstanding Common Shares, or (ii) any Person completes a tender
offer pursuant to Regulation 14D promulgated by the Securities and Exchange
Commission under the Exchange Act, or any successor provision thereto, which
results in such Person becoming the Beneficial Owner of fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
for the election of directors or fifty percent (50%) or more of the Company’s
then outstanding Company Stock.

 

2.6                               Change in Control Acceleration Event.  “Change
in Control Acceleration Event” means a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company under section 409A(2)(A)(v) of the Code.

 

2.7                               Code.  “Code” means the Internal Revenue Code
of 1986, as amended from time to time.  Any reference to a section of the Code
includes any comparable section or sections of any future legislation that
amends, supplements or supersedes that section.

 

2.8          Company.  “Company” means Carlisle Companies Incorporated, a
Delaware corporation.

 

2.9                               Company Stock.  “Company Stock” means the
common stock, $1.00 par value per share, of the Company.

 

2.10        Compensation.  “Compensation” means (select all options that apply):

 

x           Salary

 

x           Bonus

 

o            Excess Contributions

 

x                                  Other Compensation:  Restricted and
performance shares awarded or earned under the Carlisle Companies Incorporated
Executive Incentive Program or its successor.

 

2.11                        Deferral Election.  “Deferral Election” means a
written irrevocable election filed by the Participant with the Employer
specifying the amount of Compensation to be deferred by the Participant for a
Plan Year.

 

2.12                        Deferred Compensation Account.  “Deferred
Compensation Account” means the bookkeeping account maintained under the Plan in
the Participant’s name to reflect amounts deferred under the Plan pursuant to
Section 3 (as adjusted under Section 4) and any Employer Contributions made on
behalf of the Participant pursuant to Section 3 (as adjusted under Section 4). 
The Deferred Compensation Account shall be hypothetical in nature and shall be
maintained for bookkeeping purposes only.  Neither the Plan nor the Deferred
Compensation Account shall hold any actual funds or assets.  The Deferred
Compensation Account shall consist of a Participant’s entire account balance.

 

2.13        Disabled.  A Participant shall be considered “Disabled” if (select
all options that apply):

 

o                                    The Participant is unable to engage in any
substantially gainful activity by reason of any medically determined physical or
mental impairment that can be expected to result in death

 

3

--------------------------------------------------------------------------------


 

or that has lasted or can be expected to last for a continuous period of not
less than twelve months.

 

x                                  The Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer.

 

2.14                        Distribution Election.  “Distribution Election”
means a written irrevocable election filed by the Participant with the Employer
specifying the time and form of payment for each type of Compensation deferred
by the Participant pursuant to a Deferral Election with respect to such deferred
Compensation.  At the time a Participant completes his Deferral Election, he may
designate the time and form of payment of such deferred Compensation (and
earnings thereon) as follows.

 

(a)                                  Time.  A Participant may elect to have his
Deferred Compensation Account paid within 90 days following the earlier of: 
(1) an In-Service Date designated by the Participant, or (2) the date of the
Participant’s Separation from Service; provided, however, that payment upon a
Participant’s Separation from Service shall be distributed within 90 days
following the first business day of the seventh month following the
Participant’s Separation from Service; and

 

(b)                                 Form.  For payments commencing as a result
of a Participant’s Separation from Service on or after the Participant’s Normal
Retirement Date, or an In-Service Date designated by the Participant, a
Participant may elect to have the portion of his Deferred Compensation Account
paid to the Participant in a lump sum payment or in annual installments (select
all options that apply):

 

o            Over a period of three (3) years;

 

o            Over a period of five (5) years;

 

o            Over a period of ten (10) years; or

 

x           Over a period of up to ten (10) years,

 

on or commencing within 90 days following the In-Service Date (if applicable) or
the first business day of the seventh month following the Participant’s
Separation from Service.  The Deferred Compensation Account of a Participant who
has a Separation from Service prior to the Participant’s Normal Retirement Date
shall be paid to the Participant in a lump sum payment within 90 days following
the first business day of the seventh month following the Participant’s
Separation from Service.

 

2.15                        Employee.  “Employee” means an employee of an
Employer who meets the eligibility criteria set forth in Section 3.1 of the Plan
and who is a member of a select group of management or highly compensated
employees as defined under ERISA or the regulations thereunder.

 

2.16                        Employer.  “Employer” means, individually, the
Company and each Participating Employer.  The Company and the Participating
Employers are sometimes collectively referred to herein as the “Employers.”

 

4

--------------------------------------------------------------------------------


 

2.17                        ERISA.  “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.  Any reference to a section
of ERISA includes any comparable section or sections of any future legislation
that amends, supplements or supersedes that section.

 

2.18                        Exchange Act.  “Exchange Act” means the Securities
Exchange Act of 1934 and the rules and regulations thereunder, as such law,
rules and regulations may be amended from time to time.

 

2.19                        Group.  “Group” means persons and entities that act
in concert as described in section 14(d)(2) of the Exchange Act (other than the
Company or any Subsidiary thereof and other than any profit-sharing, employee
stock ownership or any other employee benefit plan of the Company or such
Subsidiary, or any trustee of or fiduciary with respect to any such plan when
acting in such capacity and other than any executive officer of the Company).

 

2.20                        In-Service Date.  “In-Service Date” means the first
business day of any month at least twelve (12) months after the end of the
period in which the deferred amount is earned.

 

2.21                        Investment Options.  The Plan Administrator will
designate the hypothetical “Investment Options” available for Participant
selection from time to time.  The Investment Options are described in Appendix
A.

 

2.22        Normal Retirement Date.  “Normal Retirement Date” means (select only
one option):

 

x           The date the Participant attains 60 years of age.

 

o            The date the Participant attains            years of age and has
completed at least          Years of Service.

 

2.23                        Other Compensation.  “Other Compensation” means any
type of compensation (other than Salary and Bonus) which the Company in its sole
discretion permits to be deferred in the Plan.

 

2.24                        Participant.  “Participant” means an Employee who
meets the eligibility criteria set forth in Section 3.1 and who has made a
Deferral Election in accordance with the terms of the Plan or otherwise had
amounts credited to his Deferred Compensation Account.

 

2.25                        Participating Employer.  “Participating Employer”
means any Subsidiary of the Company that adopts the Plan in accordance with
Section 7.1 (select one option):

 

x                                 Which includes the Employers set forth on
Appendix B.

 

o            None.

 

2.26                        Person.  “Person” means and includes any individual,
corporation, partnership or other person or entity and any Group and all
Affiliates and Associates of any such individual, corporation, partnership, or
other person or entity or Group.

 

2.27                        Plan.  “Plan” means the nonqualified deferred
compensation plan set forth herein and as amended from time to time.

 

2.28                        Plan Administrator.  The “Plan Administrator” means
the Pension and Insurance Committee of Carlisle Corporation.

 

5

--------------------------------------------------------------------------------


 

2.29        Plan Year.  “Plan Year” means (select one option):

 

x                                 the calendar year.  However, if the effective
date of the Plan is other than January 1 of a year, the initial Plan Year shall
be a short Plan Year, beginning on the effective date and ending on the
following December 31.

 

o                                   the fiscal year ending
                              .  However, if the effective date of the Plan is
other than the first day of the fiscal year, the initial Plan Year shall be a
short Plan Year, beginning on the effective date and ending on the following
fiscal year end.

 

2.30                        Salary.  “Salary” means the regular base salary paid
to an eligible Employee by the Company or a Subsidiary.

 

2.31                        Separation from Service.  “Separation from Service”
or “Separates from Service” means a “separation from service” within the meaning
of Code section 409A.

 

2.32                        Subsequent Distribution Election.  “Subsequent
Distribution Election” means an election to change the time or form of payment
of a Participant’s Deferred Compensation Account balance pursuant to
Section 5.7.

 

2.33                        Subsidiary.  “Subsidiary” means any corporation,
partnership, joint venture, association or similar organization or entity
(select one option):

 

x                                  In which the Company owns, directly or
indirectly, a majority of equity interests.

 

o                                    Which includes the Participating Employers.

 

o            None.

 

2.34                        Unforeseeable Emergency.  “Unforeseeable Emergency”
means a severe financial hardship of the Participant resulting from:

 

(a)                                  A sudden and unexpected illness or accident
of the Participant, the Participant’s beneficiary, the Participant’s spouse, or
the Participant’s dependent (as defined in Code section 152(a));

 

(b)                                 Loss of Participant’s property due to
casualty; or

 

(c)                                  Such other similar extraordinary and
unforeseeable circumstances resulting from events beyond the control of the
Participant.

 

Whether a Participant has an Unforeseeable Emergency shall be determined in the
sole discretion of the Plan Administrator.

 

2.35                        Valuation Date.  “Valuation Date” means each
business day the financial markets and Wachovia Bank are open, unless the
underlying investment requires a less frequent valuation.

 

6

--------------------------------------------------------------------------------


 


SECTION 3
ELIGIBILITY, PARTICIPATION, DEFERRAL ELECTIONS, AND EMPLOYER CONTRIBUTIONS


 

3.1                               Eligibility and Participation.  Subject to the
conditions and limitations of the Plan, the following persons are eligible to
participate in the Plan (select and complete options(s) after consultation with
legal counsel):

 

o                                   All Employees with a rank of
                                       (insert title) or above and with total
earnings of at least $135,000 for the 12 month period ending on the
September 30th immediately prior to each Plan Year.

 

o            The following Employees of the Employers:

 

(Attach an addendum if necessary)

 

x                                 Such Employees as the Plan Administrator may
select from time to time, in its sole discretion.

 

Any individuals specified above by an Employer may be changed by action of the
Employer for the following Plan Year.  An Employee eligible to participate in
the Plan shall become a Participant upon the execution and filing with the Plan
Administrator of a written election to defer a portion of the Employee’s
Compensation, in a form acceptable to the Plan Administrator.  A Participant
shall remain a Participant until the entire balance of the Participant’s
Deferred Compensation Account has been distributed.

 

3.2                               Rules for Deferral and Distribution
Elections.  Any Employee identified in Section 3.1 may make a separate Deferral
Election to defer receipt of each type of Compensation selected in Section 2.10
in accordance with the rules set forth below:

 

(a)                                  All Deferral Elections must be made in
writing on the form prescribed by the Plan Administrator and shall be
accompanied by a Distribution Election with respect to such Compensation (and
earnings thereon).  Each Deferral Election will be effective only when filed
with the Plan Administrator no later than the date specified by the Plan
Administrator.  Subject to the immediately succeeding paragraph, in no event may
a Deferral Election be made later than the last day of the Plan Year preceding
the Plan Year in which the Compensation being deferred is earned.

 

Notwithstanding the foregoing, (1) if the Plan Administrator determines that any
Compensation qualifies as “performance-based compensation” under Code section
409A, an eligible Employee may elect to defer a portion of such Compensation by
filing a Deferral Election at a later time up until the date six months before
the end of the performance period as permitted by the Plan Administrator, (2) in
the first year in which an Employee becomes eligible to participate in the Plan,
a Deferral Election may be made with respect to services to be performed
subsequent to the election within 30 days after the date the Employee becomes
eligible to participate in the Plan to the extent permitted under Code section
409A and (3) an election to defer Compensation attributable to restricted shares
awarded under the Carlisle Companies Incorporated Executive Incentive Program
(or its successor) may be made on of before the 30th date after such shares are
awarded and such deferral election shall be given effect only if the shares
become vested after the first anniversary of the date such shares are awarded.

 

7

--------------------------------------------------------------------------------


 

Select one option (b) below:

 

(b)                                 x           With respect to Plan Years
following the Participant’s initial Plan Year of participation in the Plan,
failure to complete another Deferral Election for a Plan Year shall constitute a
waiver of the Participant’s right to participate in the Plan for such Plan Year.

 

(b)                                 o            With respect to Plan Years
following the Participant’s initial Plan Year of participation in the Plan,
failure to complete another Deferral Election shall constitute a waiver of the
Participant’s right to elect a different amount of Compensation to be deferred
for each such Plan Year and shall be considered an affirmation and ratification
to continue the Participant’s existing Deferral Election and corresponding
Distribution Election.  However, a Participant may, prior to the beginning of
any Plan Year, elect to increase or decrease the amount of Compensation to be
deferred for the next following Plan Year by filing another Deferral Election
with the Plan Administrator in accordance with paragraph (a) above.  The
Participant may also file another Distribution Election with the Plan
Administrator with respect to such deferred Compensation.

 

3.3                               Amounts Deferred. Commencing on the effective
date, a Participant may elect to:  (complete for each item of Compensation
selected in Section 2.10):

 

x           Defer up to 50% of Salary.

 

x           Defer up to 90% of Bonus.

 

x                                
                                                Defer up to 100% of restricted
and performance shares from the Carlisle Companies Incorporated Executive
Incentive Program.

 

The amount of Compensation deferred by a Participant shall be credited to the
Participant’s Deferred Compensation Account as soon as administratively
practicable after the date the Compensation would be paid to the Participant
absent deferral.

 

3.4                               Cancellation of Deferral Elections.  If a
Participant becomes Disabled or obtains a distribution under 5.6 on account of
an Unforeseeable Emergency during a Plan Year, his Deferral Election for such
Plan Year shall be cancelled.

 


SECTION 4
DEFERRED COMPENSATION ACCOUNTS


 

4.1                               Deferred Compensation Accounts.  All amounts
deferred pursuant to one or more Deferral Elections under the Plan shall be
credited to a Participant’s Deferred Compensation Account and shall be adjusted
under Section 4.2.

 

4.2                               Deferral Account Adjustments and Hypothetical
Investment Options.  As of each Valuation Date, the Plan Administrator shall
adjust amounts in a Participant’s Deferred Compensation Account to reflect
earnings (or losses) in the Investment Options attributable to the Participant’s
Deferred Compensation Account.  Earnings (or losses) on amounts in a
Participant’s Deferred Compensation Account shall accrue commencing on the date
the Deferred Compensation Account first has a positive balance and shall
continue to accrue until the entire balance in the Participant’s Deferred
Compensation Account has been distributed.  Earnings (or losses) shall be
credited to a Participant’s Deferred Compensation Account based on the results
that would have been achieved

 

8

--------------------------------------------------------------------------------


 

had amounts credited to the Deferred Compensation Account been invested as soon
as practicable after crediting into the Investment Options selected by the
Participant.  Nothing in this Subsection 4.2 or otherwise in the Plan, however,
will require the Company to actually invest any amounts in such Investment
Options or otherwise.

 

4.3                               Vesting.  A Participant shall be fully vested
in the amounts credited to the Participant’s Deferred Compensation Account
attributable to the Participant’s Deferral Elections.

 

4.4                               Investment Options.  The Plan Administrator
shall specify procedures to allow Participants to make elections as to the
deemed investment of amounts newly credited to their Deferred Compensation
Accounts, as well as the deemed investment of amounts previously credited to
their Deferred Compensation Accounts.  Participant fund selections must be made
to the Plan Administrator or designated agent.  Fund selections will be
effective within a reasonable period of time as determined by the means used to
communicate such selections and generally accepted business practices.

 

The Plan Administrator or its designated agent may take investment instructions
from a Participant as of any business day regarding Investment Options. 
Investment elections and/or transfer instructions may be accepted in a manner
determined by the Plan Administrator.

 

The Plan Administrator shall designate the Investment Options available for
selection under this Section 4.4.  Investment Options are selected solely for
purposes of determining hypothetical gains and/or losses to a Participant’s
bookkeeping account.  Neither the Plan nor any of the Deferred Compensation
Accounts shall hold any actual funds or assets.  The Plan Administrator may
change Investment Options at its discretion.

 

4.5                               Special Rule for Company Stock Hypothetical
Investment Option.  Notwithstanding any provision of this Plan that may be
construed to the contrary, (a) shares of Company Stock deferred under the Plan
shall remain allocated to the Company Stock Investment Option, (b) the portion
of any Participant’s Deferred Compensation Account that is allocated to the
Company Stock Investment Option shall at all times prior to distribution be
allocated to the Company Stock Investment Option, and (c) the full balance of
the Participant’s Deferred Compensation Account that is allocated to the Company
Stock Investment Option shall be distributed in the form of Company Stock.

 


SECTION 5
PAYMENT OF BENEFITS


 

5.1                               Time and Form of Payment.

 

(a)                                  Deferred Compensation Account.  Payment of
a Participant’s Deferred Compensation Account shall be made in accordance with
the Participant’s Distribution Election(s).  If no Distribution Election was
made, then payment of such Deferred Compensation Account shall be distributed in
a lump sum within 90 days following the first business day of the seventh month
following the Participant’s Separation from Service.

 

(b)                                 Small Benefit Cashout.  Notwithstanding any
Distribution Elections made by a Participant, if the Participant’s Deferred
Compensation Account balance is less than $25,000 at the time any installment
payment is to be made to the Participant, the entire remaining Deferred
Compensation Account balance shall be distributed to the Participant in a lump
sum.

 

9

--------------------------------------------------------------------------------


 

5.2                               Payment Upon Disability.  Notwithstanding
anything in the Plan or any Distribution Election to the contrary, in the event
a Participant becomes Disabled while the Participant is employed by or
associated with an Employer, payment of the Participant’s Deferred Compensation
Account shall be made in a lump sum payment within 90 days following the date on
which the Participant becomes Disabled.  Whether a Participant is Disabled for
purposes of the Plan shall be determined by the Plan Administrator, and in
making such determination, the Plan Administrator may rely on the opinion of a
physician(s) selected by the Plan Administrator for such purpose.

 

5.3                               Payment Upon Death of a Participant. 
Notwithstanding anything in the Plan or any Distribution Election to the
contrary, a Participant’s Deferred Compensation Account shall be paid to the
Participant’s beneficiary (designated in accordance with Section 5.5) in a lump
sum payment within 90 days following the date of the Participant’s death.

 

5.4                               Payment Upon Separation from Service within
Twelve Months of Change in Control Acceleration Event.  Notwithstanding anything
in the Plan or any Distribution Election to the contrary, a Participant’s
Deferred Compensation Account shall be paid to the Participant in a lump sum
payment following the first business day of the seventh month following the
Participant’s Separation from Service, if such Separation from Service occurs
within 12 months after a Change in Control Acceleration Event.

 

5.5                               Beneficiary.  The Participant may name a
beneficiary or beneficiaries to receive the balance of the Participant’s vested
Deferred Compensation Account in the event of the Participant’s death prior to
the payment of the Participant’s vested Deferred Compensation Account.  To be
effective, any beneficiary designation must be filed in writing with the Plan
Administrator in accordance with rules and procedures adopted by the Plan
Administrator for that purpose.  A Participant may revoke an existing
beneficiary designation by filing another written beneficiary designation with
the Plan Administrator.  The latest beneficiary designation received by the Plan
Administrator shall be controlling.  If no beneficiary is named by a
Participant, or if the Participant survives all of the Participant’s named
beneficiaries and does not designate another beneficiary, the Participant’s
Deferred Compensation Account shall be paid in the following order of
precedence:

 

(a)           The Participant’s spouse;

 

(b)           The Participant’s estate.

 

If (i) a Participant who is married designates the Participant’s spouse as the
Participant’s beneficiary or (ii) a Participant who is registered as a domestic
partner or has obtained a civil union license with another individual (in either
event, such individual is hereafter referred to as the Participant’s “Domestic
Partner”) designates the Participant’s Domestic Partner as the Participant’s
beneficiary, and subsequent to such designation the Participant and the
Participant’s spouse are divorced or the relationship between the Participant
and the Participant’s Domestic Partner is legally dissolved, the designation of
the Participant’s spouse or Domestic Partner as the Participant’s beneficiary
(as the case may be) shall become void and shall have no further legal force or
effect from and after such divorce or dissolution.  Should the Participant wish
to designate a former spouse or Domestic Partner as his beneficiary, he must
affirmatively do so by completing a new beneficiary designation form, after the
date of his divorce or dissolution, naming his former spouse or Domestic Partner
as his beneficiary.

 

10

--------------------------------------------------------------------------------


 

5.6          Optional Distribution Alternative.  (select if applicable)

 

x           Unforeseeable Emergency.  Notwithstanding anything in the Plan or
any Distribution Election to the contrary, if the Plan Administrator determines
that a Participant has incurred an Unforeseeable Emergency, the Participant
shall receive in a lump sum payment all or any portion of the Participant’s
Deferred Compensation Account needed to satisfy the Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, but only if the Unforeseeable Emergency may not be relieved
(a) through reimbursement or compensation by insurance or otherwise; (b) by
liquidation of the Participant’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship; or (c) by cessation of
deferrals under the Plan.  A payment on account of an Unforeseeable Emergency
shall not be in excess of the amount needed to relieve such Unforeseeable
Emergency and shall be made within 90 days following the date of such
Unforeseeable Emergency.

 

5.7                               Changes in Time or Form of Distribution. 
(select one option)

 

o                                    The Plan does not permit Subsequent
Distribution Elections.

 

x                                  The Plan permits Subsequent Distribution
Elections solely with respect to distributions under Section 5.1(a).

 

If applicable, the Plan Administrator may establish procedures for making a
Subsequent Distribution Election in accordance with the requirements of Code
section 409A.  In addition to the requirements the Plan Administrator may
establish, a Participant may make a Subsequent Distribution Election by filing
an irrevocable written form with the Plan Administrator, but only if the
following conditions are satisfied:

 

(a)                                  The Subsequent Distribution Election may
not take effect until at least twelve (12) months after the date on which the
election is made;

 

(b)                                 A distribution may not be made earlier than
at least five (5) years from the date the distribution would have otherwise been
made; and

 

(c)                                  In the case of an election to change the
time or form of a distribution related to a payment at a specified time, the
Subsequent Distribution Election must be made at least twelve (12) months before
the date of the first scheduled distribution.

 

5.8                               Effect of Early Taxation.  Notwithstanding
anything in the Plan or any Distribution Election to the contrary, if a
Participant’s benefits under the Plan are includible in income pursuant to Code
section 409A, such benefits shall be distributed immediately to the Participant.

 

5.9                               Permitted Delays.  Notwithstanding anything in
the Plan to the contrary, any payment to a Participant under the Plan shall be
delayed upon the Plan Administrator’s reasonable anticipation of one or more of
the following events:

 

(a)                                  The Company’s deduction with respect to
such payment would be eliminated by application of Code section 162(m); or

 

(b)                                 The making of the payment would violate
Federal securities laws or other applicable law;

 

provided, that any payment delayed pursuant to this Section 5.9 shall be paid in
accordance with Code section 409A.

 

11

--------------------------------------------------------------------------------


 

5.10                        Withholding of Taxes.  In connection with the Plan,
the Employers, or a properly designated agent, may withhold any applicable
Federal, state or local income tax and employment taxes, including Social
Security taxes, at such time and in such amounts from a benefit payment under
the Plan or a Participant’s wages or reduce a Participant’s Deferred
Compensation Account as is necessary to comply with applicable laws and
regulations.  The Employers, or a properly designated agent, shall report Plan
payments and other Plan-related information to the appropriate governmental
agencies as required under applicable laws.

 


SECTION 6
MISCELLANEOUS


 

6.1                               Rights Unsecured.  Any payments by a trust of
benefits provided to a Participant under the Plan shall be considered payment by
the Company and shall discharge the Company from any further liability under the
Plan for such payments.  Any funds set aside by the Company for the purpose of
meeting its obligations under the Plan, including any amounts held by Wachovia
Bank, N.A. (or any successor), as trustee, shall continue for all purposes to be
part of the general assets of the Company and shall be available to its general
creditors in the event of the Company’s bankruptcy or insolvency.  The Company’s
obligation under this Plan shall be that of an unfunded and unsecured promise to
pay money in the future.

 

The Company shall establish and maintain one or more grantor trust(s) to hold
assets to be used for payment of benefits under the Plan.

 

6.2                               No Enlargement of Rights.  Establishment of
the Plan shall not be construed to give any Employee the right to be retained by
the Employers or to any benefits not specifically provided by the Plan.  Any
liability of the Company to any Participant, former Participant, or
Participant’s beneficiary with respect to a right to payment under the Plan
shall be based solely upon contractual obligations created by the Plan.

 

6.3                               Interests Not Transferable.  Except as to
withholding of any tax under the laws of the United States or any state or
locality and the provisions of Section 5.10, no benefit payable at any time
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, or any other encumbrance of any kind or to any
attachment, garnishment, or other legal process of any kind.  Any attempt by a
person (including a Participant or a Participant’s beneficiary) to anticipate,
alienate, sell, transfer, assign, pledge, or otherwise encumber any benefits
under the Plan, whether currently or thereafter payable, shall be void.  If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge or
otherwise encumber such person’s benefits under the Plan, or if by any reasons
of such person’s bankruptcy or other event happening at any time, such benefits
would devolve upon any other person or would not be enjoyed by the person
entitled thereto under the Plan, then the Plan Administrator, in the Plan
Administrator’s sole discretion, may terminate the interest in any such benefits
of the person otherwise entitled thereto under the Plan and may hold or apply
such benefits in such manner as the Plan Administrator may deem proper.

 

6.4          Domestic Relations Orders.

 

If applicable and notwithstanding Section 6.3, all or a portion of a
Participant’s Deferred Compensation Account balance may be paid to another
person as specified in a domestic relations order that the Company determines is
qualified (a “Qualified Domestic Relations Order”).  For this

 

12

--------------------------------------------------------------------------------


 

purpose, a Qualified Domestic Relations Order means a judgment, decree, or order
(including the approval of a settlement agreement) which:

 

(a)                                  is issued pursuant to a State’s domestic
relations law;

 

(b)                                 relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant;

 

(c)                                  creates or recognizes the right of a
spouse, former spouse, child or other dependent of the Participant to receive
all or a portion of the Participant’s benefits under the Plan;

 

(d)                                 provides for an immediate lump sum payment
as soon as administratively possible after the Company determines that a
Qualified Domestic Relations Order exists; and

 

(e)                                  meets such other requirements established
by the Company.

 

The Plan Administrator shall determine whether any document received by it is a
Qualified Domestic Relations Order.  In making this determination, the Company
may consider the rules applicable to “domestic relations orders” under Code
section 414(p) and ERISA section 206(d), and such other rules and procedures as
it deems relevant.  If an order is determined to be a Qualified Domestic
Relations Order, the amount to which the other person is entitled under such
order shall be paid in a lump sum payment as soon as administratively possible
after such determination, but in no event later than 90 days following such
date.

 

6.5                               Forfeitures and Unclaimed Amounts.  Unclaimed
amounts shall consist of the amounts in the Deferred Compensation Account of a
Participant that cannot be distributed because of the Plan Administrator’s
inability, after a reasonable search, to locate a Participant or the
Participant’s beneficiary, as applicable, within a period of two years after the
distribution date upon which the payment of benefits became due.  Unclaimed
amounts shall be forfeited at the end of such two-year period.  If a valid claim
is subsequently made for the forfeited amount, such amount shall be restored
(less any income tax withholdings and without adjustment for interim earnings or
losses) as if there had been no forfeiture.

 

6.6                               Controlling Law.  The law of the state of
North Carolina shall be controlling in all matters relating to the Plan to the
extent not preempted by Federal Law.

 

6.7                               Words and Headings.  Words in the masculine
gender shall include the feminine and the singular shall include the plural, and
vice versa, unless qualified by the context.  Any headings used herein are
included for ease of reference only, and are not to be construed so as to alter
the terms hereof.

 

6.8                               Action by the Employers.  Except as otherwise
specifically provided herein, any action required of or permitted to be taken by
an Employer under the Plan shall be by resolution of its Board of Directors or
by resolution of a duly authorized committee of its Board of Directors or by
action of a person or persons authorized by resolution of such Board of
Directors or such committee.

 

6.9                               No Fiduciary Relationship.  Nothing contained
in this Plan, and no action taken pursuant to its provisions by either the
Employers or the Participants shall create, or be construed to create a
fiduciary relationship between the Employer and the Participant, a designated
beneficiary, other beneficiaries of the Participant, or any other person.

 

13

--------------------------------------------------------------------------------


 

6.10        Claims Procedures.

 

(a)                                  Initial Review.  Any person (hereinafter
referred to as a “Claimant”) who believes that he or she is being denied a
benefit to which he or she may be entitled under the Plan may file a written
request for such benefit with the Plan Administrator.  Such written request must
set forth the Claimant’s claim and must be addressed to the Plan Administrator,
at the Company’s principal place of business.  Upon receipt of a claim, the Plan
Administrator shall advise the Claimant that a reply will be forthcoming within
ninety days and shall deliver a reply within ninety days.  If special
circumstances (such as for a hearing) require a longer period, the Plan
Administrator may extend the reply period for an additional ninety days so long
as the Plan Administrator notifies the Claimant in writing, prior to the
expiration of the ninety day period, of the reasons for an extension of time. 
If the claim is denied in whole or in part, the Plan Administrator shall issue a
written determination, using language calculated to be understood by the
Claimant, setting forth:

 

(1)                                  The specific reason or reasons for such
denial;

 

(2)                                  The specific reference to pertinent
provisions of the Plan upon which such denial is based;

 

(3)                                  A description of any additional material or
information necessary for the Claimant to perfect the Claimant’s claim and an
explanation why such material or such information is necessary; and

 

(4)                                  Appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review, including the
time limits for requesting such a review and the Claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse benefit
determination on review.

 

(b)                                 Review of Denial.  Within sixty days after
the receipt by the Claimant of the written determination described above, the
Claimant may request in writing, that the Plan Administrator review the initial
claim determination.  The request must be addressed to the Plan Administrator,
at the Company’s principal place of business.  The Claimant or the Claimant’s
duly authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claims for benefits and may submit issues
and comments in writing for consideration by the Plan Administrator.  The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

If the claimant does not request a review of the Plan Administrator’s
determination within such sixty day period, the Claimant shall be barred and
estopped from challenging the Plan Administrator’s determination.  If the
Claimant does file a request for review, his request must include a description
of the issues and evidence he deems relevant.  Failure to raise issues or
present evidence on review will preclude those issues or evidence from being
presented in any subsequent proceeding or judicial review of the claim.

 

Within sixty days after the Plan Administrator’s receipt of a request for
review, the Plan Administrator will render a decision.  After considering all
materials presented by the

 

14

--------------------------------------------------------------------------------


 

Claimant, the Plan Administrator will render a written determination, written in
a manner calculated to be understood by the Claimant setting forth:

 

(1)                                  The specific reasons for the adverse
determination;

 

(2)                                  The specific references to the pertinent
provisions of the Plan on which the decision is based;

 

(3)                                  A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the Claimant’s
claim for benefits; and

 

(4)                                  A statement describing any voluntary appeal
procedures offered by the Plan and the Claimant’s right to obtain the
information about such procedures, as well as a statement of the Claimant’s
right to bring an action under ERISA section 502(a).

 

If special circumstances require that the sixty day time period be extended, the
Plan Administrator will so notify the Claimant in writing before the end of the
sixty day period and will render the decision as soon as practicable, but no
later than one hundred twenty days after receipt of the request for review.

 

(c)                                  Finality of Determinations; Exhaustion of
Remedies. To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section 6.10 shall be final and binding on all
parties. No legal action for benefits under the Plan shall be brought unless and
until the Claimant has exhausted his remedies under this Section 6.10.  In any
such legal action, the Claimant may only present evidence and theories which the
Claimant presented during the claims procedure. Any claims which the Claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived.  Judicial review of a Claimant’s
denied claim shall be limited to a determination of whether the denial was an
abuse of discretion based on the evidence and theories the Claimant presented
during the claims procedure.

 

(d)                                 Limitations Period.  Any suit or legal
action initiated by a Claimant under the Plan must be brought by the Claimant no
later than one year following a final decision on the claim for benefits by the
Plan Administrator.  The one-year limitation on suits for benefits will apply in
any forum where a Claimant initiates such suit or legal action.

 

6.11                        Disability Claims.  Claims for disability benefits
shall be determined under DOL Regulation section 2560.503-1 which is hereby
incorporated by reference.

 

6.12                        Notice.  Any notice required or permitted to be
given under the provisions of the Plan shall be in writing, and shall be signed
by the party giving or making the same.  If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Employers.  Notices to the Plan Administrator should be sent in
care of the Company at the Company’s principal place of business.  The date of
such mailing shall be deemed the date of notice.  Either party may change the
address to which notice is to be sent by giving notice of the change of address
in the manner set forth above.

 

15

--------------------------------------------------------------------------------


 

6.13                        No Guarantee of Benefits.  Nothing contained in the
Plan shall constitute a guarantee by the Company or any other person or entity
that the assets of the Company will be sufficient to pay any benefits hereunder.

 

6.14                        Incapacity of Recipient.  If any person entitled to
a distribution under the Plan is deemed by the Plan Administrator to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until a claim for such payment shall have been made by a duly
appointed guardian or other legal representative of such person, the Plan
Administrator may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person.  Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan with respect to the payment.

 

6.15                        Corporate Successors.  The Plan and the obligations
of the Company under the Plan shall become the responsibility of any successor
to the Company by reason of a transfer or sale of substantially all of the
assets of the Company or by the merger or consolidation of the Company into or
with any other corporation or other entity.

 

6.16                        Severability.  In the event any provision of the
Plan shall be held invalid or illegal for any reason, any illegality or
invalidity shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced as if the illegal or invalid provision had never been
inserted.

 

6.17                        Indemnification.  To the extent not covered by
insurance, the Company shall indemnify the Plan Administrator, each employee,
officer, director, and agent of the Company, and all persons formerly serving in
such capacities, against any and all liabilities or expenses, including all
legal fees relating thereto, arising in connection with the exercise of their
duties and responsibilities with respect to the Plan, provided however that the
Company shall not indemnify any person for liabilities or expenses due to that
person’s own gross negligence or willful misconduct.

 


SECTION 7
EMPLOYER PARTICIPATION


 

7.1                               Adoption of Plan.  Any Subsidiary of the
Company may, with the approval of the Company, adopt the Plan by filing with the
Company a resolution of its board of directors to that effect.

 

7.2                               Withdrawal from the Plan by Employer.  Any
Participating Employer shall have the right, at any time, upon the approval of,
and under such conditions as may be provided by the Plan Administrator, to
withdraw from the Plan in accordance with the requirements under Code section
409A by delivering to the Plan Administrator written notice of its election so
to withdraw.

 


SECTION 8
AMENDMENT AND TERMINATION


 

8.1                               Amendment or Termination.  The Company intends
the Plan to be permanent, but reserves the right to modify, amend or terminate
the Plan when, in the sole discretion of the Company, such amendment or
termination is advisable.

 

8.2                               Effect of Amendment or Termination.  No
amendment or termination of the Plan shall reduce or eliminate any vested
balance in a Participant’s Deferred Compensation Account accrued through the
date of such amendment or termination.  However, an amendment may freeze or
limit future

 

16

--------------------------------------------------------------------------------


 

deferrals or credits of benefits under the Plan on and after the date of such
amendment.  Upon termination of the Plan, distribution of Plan benefits shall be
made to Participants and beneficiaries in the manner and at the time described
in Section 5, unless the Company determines in its sole discretion that all such
amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A.  Upon termination of the Plan, no further
deferrals of Compensation shall be permitted; provided, however, earnings, gains
and losses shall continue to be credited to each Participant’s Deferred
Compensation Account balance in accordance with Section 4 until the vested
Deferred Compensation Account balances are fully distributed.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers on this 2nd day of February, 2010.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

   /s/ Steven J. Ford

 

 

 

Name:

   Steven J. Ford

 

 

 

Title:

   Vice President and Chief Financial Officer

 

17

--------------------------------------------------------------------------------


 

Appendix B

 

Investment Options

 

1.

 

Company Stock—a fund invested solely in shares of Company Stock.

 

 

 

2.

 

Fixed Income—a fund that credits interest for a Plan Year equal to the yield on
ten-year U.S. Treasury notes for the month of November immediately preceding the
beginning of the Plan Year plus 200 bps.

 

 

 

3.

 

[Add others: mutual fund selections from 401(k) Plan investment options.]

 

--------------------------------------------------------------------------------


 

Appendix B

 

Participating Employers

 

Carlisle Management Company

Carlisle Construction Materials Incorporated

Carlisle Engineered Transportation Solutions, Inc.

Carlisle Industrial Brake & Friction, Inc.

Carlyle, Inc. d/b/a Carlisle Interconnect Technologies

Tensolite, LLC d/b/a Carlisle Interconnect Technologies

Carlisle Interconnect Technologies

Carlisle FoodService Products, Incorporated

Trail King Industries, Inc.

 

--------------------------------------------------------------------------------